—In an action to recover damages for medical malpractice, etc., the defendant Verghese George appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated February 11, 1998, which granted the plaintiffs’ motion pursuant to CPLR 4404 to set aside a jury verdict in his favor, and ordered a new trial.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the jury verdict is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment dismissing the complaint.
“It is well settled that a verdict * * * should not be set aside unless the evidence preponderates so heavily in the plaintiffs’ favor that the verdict could not have been reached on any fair interpretation of the evidence” (Keegan v Prout, 215 AD2d 629, 630; see also, Nicastro v Park, 113 AD2d 129, 134). The credibility of the witnesses, the accuracy of their testimony, whether contradicted or not, present clear issues of fact to be resolved by the jury (see, Sorokin v Food Fair Stores, 51 AD2d 592). Because the jury’s verdict was supported by a fair interpretation of the evidence, it should not have been disturbed (see, Nicastro v Park, supra, at 134). Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.